DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to an Ex Parte Quayle Action submitted May 04, 2021.

Reason for Allowance

Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 1-9 are allowed for the same reason/s as allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on March 04, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Publication No. 2018/0290844 A1 of Lewis et al, disclose a shipping motor vehicle system for relocating pallets and receptacles. The system includes a shipping motor vehicle having a weight sensor within a cargo area that is configured to measure a weight of a pallet or a receptacle. The shipping motor vehicle also includes a location sensor located within the cargo area and configured to identify available storage locations within the cargo area. The shipping motor vehicle further includes a computing device equipped with a processor and configured to compute a destination location within the cargo area for the pallet or receptacle from the identified available storage locations, based, at least in part, on the weight of the pallet or receptacle measured by the weight sensor. The shipping motor vehicle also includes an internal conveyor system located within the shipping motor vehicle and an external conveyor system configured to convey the pallet or receptacle into the shipping motor vehicle. The external conveyor system may include a lifting ramp configured to raise the pallet or receptacle to match a height of the shipping motor vehicle. The internal conveyor system is communicatively coupled to the computing device and configured to receive the pallet or receptacle from the external conveyor system and relocate the pallet or receptacle to the destination location within the cargo area of the shipping motor vehicle.
Ochsendorf et al., disclose a system for use with a vehicle comprising a tractor and a trailer, the system comprising: one or more image capture devices, each image capture device configured to capture images of one or both of: an interior of a trailer; and cargo items of the trailer; and an image processor configured to estimate available cargo space within the trailer based on the images; wherein the one or more image capture devices comprise one or more of: a video camera; a still camera; an optical scanner; an infrared scanner; and a laser scanner; and the system further comprises a user interface including a display coupled to the image processor and configured to display the images to an operator.

U.S. Publication No. 2017/0107056 A1 of Kadaba et al, disclose a computer program products, methods, systems, apparatus, and computing entities are provided for automated loading and retrieval of items. In various embodiments, items are received at a loading station where identification data may be captured for each item and handling instructions may be generated. In some embodiments, a label having indicia associated with the item may be generated and affixed to the item. The items may then be deposited through an access door into the vehicle identified in the handling instructions. Once the items are loaded into the access door, an automated load/unload device may deposit the item in the appropriate storage location. The automated load/unload device may also retrieve and rearrange items as desired.

U.S. Publication No. 2018/0068266 A1 of Kirmani et al., disclose methods and systems for tracking an object comprise a horizontal surface upon which objects are to 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







	/SISAY YACOB/							May 08, 2021          Primary Examiner, Art Unit 2685